United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                Nos. 05-1840/4402
                                  ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appelas from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Eddie David Cox,                        *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: September 29, 2006
                                Filed: October 19, 2006
                                 ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      In this consolidated appeal, Eddie David Cox, who is serving a life sentence
imposed in 1990, challenges the district court’s1 order denying his “motion to
resentence nunc pro tunc” (Appeal No. 05-1840), and the court’s orders denying his
Federal Rule of Civil Procedure 60(b)(3) motion to reopen and his “Motion to
Disqualify the Organized Crime Strike Force Unit” (Appeal No. 05-4402). Following
careful review, we conclude that the district court properly denied Cox’s motions for
sentencing relief. See 18 U.S.C. § 3582(c)(2); 28 U.S.C. §§ 2244(b), 2255; cf. United

      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
States v. Lambros, 404 F.3d 1034, 1036 (8th Cir.) (per curiam) (it is well established
that inmates may not bypass authorization requirement of § 2244(b) for filing
successive § 2255 actions by invoking some other procedure), cert. denied, 125 S. Ct.
2953 (2005); Boyd v. United States, 304 F.3d 813, 814 (8th Cir. 2002) (per curiam)
(if Rule 60(b) motion is actually successive § 2255 motion, district court should
dismiss or, in its discretion, transfer to court of appeals).

      Accordingly, we affirm. See 8th Cir. R. 47B. Cox’s pending motions are
denied.
                     ______________________________




                                         -2-